I agree that under all the facts of this case both appellant and respondent have had their day in court; that the matter was tried on its merits; and that upon conflicting evidence the findings of the court must stand. I also agree that it would be useless and unmeasurably trammel the proceedings in these localized contests to require notice to be served on all water users on the river system not interested in the particular matters raised by the contest. If any are interested, they should appear as contestants or interveners. If perchance the judgment between parties interested in some local contest is such as affects the rights of other water users who before such judgment could not have known that it would do so, such other users would probably not be bound by such judgment unless they had a duty to take notice that their rights might be affected and intervene before judgment. But we have no such case here. This is a self-contained contest which cannot possibly affect any others than those using the entire tributary flow.
I also agree that a judgment between the parties to a contest of this sort is final as to them for the purpose of appeal. I have no difficulty with the legal aspects of a final adjudication of the whole river as it relates to these intermediate judgments. We have somewhat the same legal situation in the case of reference to a master. Chapter 67, Laws of Utah 1919, in effect provides for a reference to the state engineer just as equity refers matters of fact to a master in chancery for a report and finding on the facts. When the master's report is returned, there is opportunity given to all the parties for a hearing if dissatisfied with his findings. In this case the right to contest and to be heard on the "proposed determination" is statutory. If there are no contests, the court affirms the "proposed determination." Whether the court must do so or may itself make independent investigations or independently initiate hearings need not now be determined. The chancellor may adopt the master's report in *Page 563 
toto or modify it. The report is only advisory. I see no difficulty in the fact that the "proposed determination" stands, like the master's report, as the basis for judicial action and that different parts of that determination may be contested by different parties to the whole adjudication, which, when settled inter sese, becomes final as to them. I realize that in the case of a matter referred in chancery, the parties originally before the court in the petition are there for all purposes, whilst in the contests provided for by chapter 67, supra, only those who contest or should have contested may perhaps be considered as foreclosed. But procedure must be adapted to the exigencies of the case.
Furthermore, in the case of decedents' estates, the court makes an adjudication concerning the administration and the distribution of the estate as a res to be judicially acted upon awaiting the result of contests between heirs or creditors and the representative of the estate pending in the same or other courts. Those side contests to settle particular phases arising out of the handling of the whole res are final as to the parties to them and the court having jurisdiction of the probate matter includes such determination in its final decree. Likewise the adjudication of a river system as relating to water rights therein is an adjudication concerning a res. Particular phases are settled by side contests between the parties interested in those phases. Parties not interested need not be joined. When the issues concerning the particular phase are determined judicially, they become final as to the parties thereto. And, finally, the overarching decree as to the river — the whole res — includes the findings of the court in those side contests. The procedure set out by chapter 67 is simply an adaptation of well-known procedure. Therefore I concur in the results of the main opinion. *Page 564